Citation Nr: 0911696	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  In August 
2003, the RO granted service connection for PTSD, assigning a 
30 percent evaluation, effective April 8, 2003.  The RO 
granted an increased rating of 50 percent for PTSD in August 
2005, effective April 8, 2003.  The Veteran has indicated 
that he is not satisfied with this rating.  Thus, this claim 
is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  In November 2006, the RO denied service connection 
for conditions of the bilateral knees.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in January 2009.  A 
transcript of the hearing is of record.

The issues of service connection for left and right knee 
conditions are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms are manifested by occupational 
and social impairment with reduced reliability and 
productivity, difficulty with anger with some homicidal 
ideation, depression with some suicidal ideation, poor 
concentration, sleep impairment, some anxiety, some 
complaints of panic attacks on the job, decreased motivation, 
blunted affect at times, and a GAF score range of 55 to 75.
CONCLUSION OF LAW


The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003 regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence.  

After the RO granted service connection for PTSD in August 
2003, the Veteran filed a notice of disagreement with the 
assigned rating in August 2004.  While the Veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, prior to the initial 
adjudication, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the Veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the PTSD, and provided the Veteran an opportunity to testify 
at a Board hearing.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in August 2003, 
assigning a 30 percent evaluation, effective April 8, 2003.  
In August 2005, the rating was increased to 50 percent, 
effective April 8, 2003.  The Veteran has indicated that his 
symptoms are more severe than represented by the assigned 
rating.  In statements and testimony, he indicated that he 
went to work every day angry frequently wanting to hurt 
people, had mood swings from depression to anger, has had 
trouble maintaining a relationship and was on his fifth 
marriage, and had trouble sleeping, getting up frequently 
throughout the night.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

An April 2003 VA psychiatric intake record shows the Veteran 
was on his fifth marriage and came in complaining about 
depression over the last six months.  He stated he had 
recently been experiencing a lot of restlessness and 
uneasiness, particularly since the war in Iraq began.  He 
indicated that he slept poorly even on medication, waking up 
several times throughout the night.  He stated that his 
moodiness caused problems on his job and that he had poor 
concentration.  He had decreased interest and motivation in 
activities and diminished pleasure in activities.  He stated 
that sometimes he had flashbacks of past traumatic 
experiences and nightmares and sometimes these were 
accompanied by the smell of battle.  On mental status 
examination, he was oriented to time, place, person, and 
situation.  He was alert, well-dressed, well-groomed, and 
cooperative.  His thinking was logical, linear, and goal-
directed without evidence of loose associations, 
hallucination, or paranoid delusions.  His speech was of 
normal rate and he was fluent.  His mood was flat, sad, and 
tearful at times.  He was able to recall the last five 
presidents in order.  He was able to spell the word "world" 
backwards and was able to rapidly and accurately subtract 
serial 7 digits forward and 2 of 7 digits backward.  His 
social judgment was good and he was able to use abstract 
thinking in interpreting parables, but did not give really 
quality interpretations.  His sensorium was clear.  The Axis 
I diagnosis was PTSD, prolonged.  The GAF score was 70.

A July 2003 VA examination report shows the Veteran's 
employment history included 25 to 30 jobs since service; he 
was presently employed in mortgage sales.  His hobbies 
included golf, which he did minimally, and riding 
motorcycles, which he did not do.  His fifth and present 
marriage had lasted 10 years, which was the longest; his 
second longest marriage lasted for six years.  He had a good 
relationship with stepchildren and distant relationship with 
relatives.  He preferred to be alone but reported forcing 
himself to be in social situations due to being in sales.  
Overall, his social support system appeared to be fair.  The 
Veteran reported that the most significant stressor in his 
life was his problem with excessive anger and frustration; he 
also had previous bouts of severe depression.  He denied any 
legal problems or substance abuse.  

On mental status examination, he was well-groomed with good 
hygiene.  His posture and eye contact were good and he was 
very cooperative during the examination.  He exhibited a 
normal level of psychomotor activity.  He reported having 
episodes of mood swings where he would be very happy about 
things and suddenly would then feel very down.  He also 
reported poor sleep, anhedonia, guilt, poor energy, short 
attention span, poor ability to concentrate, heavy appetite, 
and limited sexual appetite.  His affect was blunted; his 
speech was of normal rate and rhythm and he gave goal-
directed answers.  He reported intrusive memories and a 
history of suicidal ideation, although he had never had any 
significant intent to harm himself.  He also had no homicidal 
ideation or intent but was concerned about his anger 
outbursts and was worried that he could harm someone.  He 
denied any illusions, delusions, or hallucinations.  He was 
oriented to person, place, time, and situation.  He exhibited 
no apparent deficits in attention, although he gave several 
errors when trying to complete the serial 7 task.  He 
appeared to struggle with sustained attention rather than 
immediate attention.  His fund of knowledge appeared to be 
above average and he demonstrated a good ability to think 
abstractly.  His memory functioning appeared to be within 
normal limits and his judgment appeared to be good; his 
insight was fair.  Overall his relationship problems had been 
severe (five marriages) and keeping a job had been 
problematic (25 to 30 jobs) but he continued to try to make 
his life better.  His prognosis for improvement in the future 
was fair.  His GAF score was 55.

An April 2004 VA psychiatric progress note shows the veteran 
was spending approximately 80 hours a week at work and felt 
that this was leading him to "burn out."  He also reported 
that at times he tended to be explosive and irritable.  Other 
times he could control his anger pretty well.  A May 2004 VA 
psychiatric progress note shows the Veteran was very 
cooperative and compliant, well-dressed, and well-mannered.  
His psychomotor activity was within normal limits; his gait 
was steady and posture upright.  He was oriented to time, 
place, person, and purpose.  He was well-dressed and well-
groomed and there was no evidence of alteration of self-care.  
His speech was within normal limits and he was spontaneous 
with a sense of humor.  He had a focus on the future and his 
mood was improved rather than upbeat.  His affect was 
congruent to mood.  His thought content was appropriate and 
his thought processing was logical and coherent.  There was 
no evidence of alterations of perception or memory.  He did 
not voice suicidal ideation or thoughts of self-harm or harm 
to others.  He had appropriate insight and judgment for aid 
and health care and social adaptation.  
 
VA psychiatric progress notes dated from May 2004 to November 
2006 show continued GAF scores of 55.  He also had continued 
complaints of angry outbursts and difficulty sleeping.  A 
January 2007 VA psychiatric progress note shows the Veteran 
was casually dressed and anxious on objective evaluation.  
His GAF score was 60.  A later note shows the mental status 
examination essentially was unchanged from his previous 
assessment although his GAF score was probably 75.

A May 2007 VA psychiatric progress note shows the Veteran was 
noticing more PTSD symptoms that he related to changing jobs.  
He now had to meet outside customers and had new social 
situations on a regular basis with significant pressure to 
make a sale or perform.  He had noticed increased social 
avoidance, anxiety, and panic attacks while on the job.  He 
stated that his sleep was about the same overall.  On mental 
status examination, he was alert and oriented times three 
with no evidence of thought disorder, hallucinations, or 
delusions seen.  There also was no evidence of organic brain 
syndrome.  His mood and affect were anxious and he was 
clearly more hypervigilant than at his last visit.  He was 
scanning the room and responded when there were startling 
outside noises.  He denied any suicidal or homicidal 
ideation.  His speech was fluent and goal-directed and his 
judgment for usual social situations was intact; his insight 
levels were good.  His social and environmental stressors 
were moderate to severe with recent job change exacerbating 
his PTSD symptoms.  His GAF score was probably 55 to 60.

An August 2007 VA psychiatric progress note shows the 
Veteran's depression had been deepening and he now had 
difficulty getting the motivation to do his job.  On 
objective evaluation he was well-groomed and very anxious.

In March 2008, a VA medical record shows the Veteran was 
alert and oriented times three.  There was no evidence of a 
thought disorder, delusions, or hallucinations.  There also 
was no evidence of organic brain syndrome.  The Veteran's 
mood and affect were slightly flat that morning but had full 
range.  He denied any homicidal or suicidal ideation.  His 
speech was fluent and goal-directed.  His judgments for the 
usual social situations were intact and insight levels were 
good.  The GAF score was approximately 60 to 65.

An April 2008 VA examination report notes that the Veteran 
was hospitalized for psychiatric symptoms from December 2006 
to January 2007 for approximately six weeks on the PTSD 
treatment program following his most recent divorce.  He 
described having difficulty sleeping and a chronic feeling of 
depression with long-standing intermittent suicidal ideation.  
He had never made a frank suicide attempt but had handled and 
fondled a gun thinking about suicide.  He also had 
intermittent homicidal ideation particularly involving some 
of his co-workers although he never carried out any action 
and was always able to control this ideation without action.  
He felt chronically angry, tired, and resentful and felt he 
could go from 0 to 60 in terms of his anger very quickly.  He 
stayed away from crowds.  He had been employed full-time for 
at least the past four years.  He was the bar manager of the 
Veterans of Foreign Wars for three years and when that job 
ended he was hired quickly at an equipment rental company 
where he worked for the past 13 months.  He spent his time 
calling on contractors and construction sites about their 
rental equipment needs.  He was often out on the road and not 
in the shop.  He found this was helpful since he was able to 
"hide out" sitting by the side of the road, listening to 
the radio, sleeping, or otherwise staying out of the store.  
He denied that he had missed any work over the past 13 months 
on an emotional or mental health basis.  

On mental status examination, he was slightly unkempt and had 
a one day growth beard.  He was alert and oriented to person, 
place, and time.  His speech was slightly slowed and he 
maintained a somewhat laconic and irritable edge to his 
overall demeanor.  His affect was moderately constricted and 
his mood was slightly angry.  He admitted to chronic suicidal 
and homicidal ideation as noted above but had no acute 
imminent ideation toward himself or others.  He denied 
hallucinations or delusions.  His recent and remote memory 
was intact to current events and past history.  He continued 
to have moderate symptoms of PTSD and major depressive 
disorder with chronic suicidal ideation, which in the 
examiner's opinion was secondary to PTSD.  He had a 
hospitalization after his most recent divorce but had been 
functioning at a consistent but somewhat low level existence 
since that time.  He was able to work on a full-time basis 
although it took a struggle on his part to do so.  The fact 
that he was able to remain out of the office on the road was 
helpful and allowed him some of the solitariness that he 
required.  He had hypervigilance, disrupted sleep, easy 
irritability, difficulty with crowds, and depressive 
symptoms.  There was reduced reliability and productivity due 
to his PTSD and subsequent depression although he was able to 
maintain full-time employment and remained competent to do 
so.  His GAF score was 62.

Subsequent April 2008 VA psychiatric records note complaints 
of increased depression and sleep disturbances.  The GAF 
score was 60.

The Veteran's PTSD symptoms are manifested by problems 
maintaining relationships and employment, difficulty with 
anger with some homicidal ideation, depression with some 
suicidal ideation, poor concentration, sleep impairment, some 
anxiety, some complaints of panic attacks on the job, 
decreased motivation, and blunted affect at times.  These 
symptoms, though significant, do not warrant a 70 percent 
evaluation.  His speech was mostly normal, his thought 
processes were logical, and his memory was intact.  He was 
able to maintain full-time employment although his symptoms 
required some time alone and out of the office.  He also had 
a fair social support system and his hygiene and personal 
appearance were consistently good.  He had difficulty 
establishing and maintaining effective work and social 
relationships but he was not unable to do so.  He was able to 
function effectively and independently. 

The Veteran's GAF score range of 55 to 75 further supports 
the criteria for a 50 percent evaluation.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score range of 
61-70 represents some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
range of 71-80 indicates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  The Veteran's GAF scores 
range represents moderate to mild symptoms, which overall is 
more consistent with a 50 percent evaluation. 

The Veteran was assigned a temporary total rating for 
inpatient psychiatric hospitalization from November 26, 2006 
to February 1, 2007.  This issue is not on appeal.  Other 
than this time frame, the level of impairment associated with 
PTSD has been relatively stable throughout the appeals 
period, or at least has never been worse than represented by 
a 50 percent rating.  Therefore, the application of staged 
ratings (i.e., different percentage ratings for different 
periods of time) is inapplicable.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran's PTSD symptoms are shown to impair his 
work abilities in that he has switched jobs multiple times 
since his discharge from service.  However, he is presently 
employed on a full-time basis and has been found competent to 
work by VA examiners.  The diagnostic criteria for a 50 
percent rating for PTSD contemplate symptoms that cause 
occupational impairment with reduced reliability and 
productivity.  Extraschedular evaluations are preserved for 
exceptional situations based on factors such as marked 
interference with employment and frequent periods of 
hospitalization.  The record does not show any frequent 
periods of hospitalization due to PTSD.  While the PTSD is 
shown to impair to some extent the Veteran's employment, this 
impairment has already been compensated by the 50 percent 
evaluation assigned.  The current schedular criteria 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against an initial 
increased rating in excess of 50 percent for PTSD; there is 
no doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

The Veteran contends that his present bilateral knee 
conditions are related to his service.  Specifically, he 
contends that jumping out of helicopters in Vietnam multiple 
times carrying an M-60 machine gun and a 50 to 80-pound 
rucksack was hard on his knees, as the jumps were often 
several feet from the ground and he could not carry the extra 
weight without landing on his knees.  He stated that his 
knees have bothered him since service.  Service treatment 
records show treatment for complaints of right knee pain in 
March 1970.  The Veteran's personnel records show he served 
in Vietnam from July 1970 to September 1971 in the Lt. Wpns 
Infantry and that he had combat service.  The Veteran's 
credible statements regarding his knee injuries in service 
and subsequent knee pain since then are accepted as true.  
See 38 C.F.R. § 3.304(d). 

Current VA medical records show a diagnosis of osteoarthritis 
of the knees since 2002.  The Veteran had a right knee 
replacement in November 2007.  A VA physician in September 
2007 noted that there was a distinct possibility that the 
time the Veteran spent in the military where he was asked to 
jump out of helicopters while in Vietnam carrying a machine 
gun and extremely heavy backpack did cause injury to his 
knees, which had precipitated the present condition.  The 
Veteran submitted an October 2007 statement from a private 
physician, Dr. C, who indicated that she knew the Veteran for 
33 years having met him in 1975 shortly after the Veteran's 
second tour of duty in Vietnam.  Dr. C. stated that ever 
since she knew the Veteran he had pain and difficulty with 
range of motion with his knees.  She indicated that she had 
not seen the Veteran for 25 years and was perturbed by the 
degree of deterioration and limitation he was presently 
suffering in his knees.  The Veteran's acquaintances also 
submitted a letter in September 2006 that the Veteran had 
been a guest in their home in 1984 for over a year when he 
was going through a divorce and during that time, they 
observed the Veteran having pain in his knees.  

An April 2008 VA examination report shows the examiner noted 
the Veteran's first knee diagnoses were in 2002 and that he 
had gained weight since his discharge from service (going 
from 195 pounds in 1971 to 279 pounds in 2002).  The examiner 
determined that based on a comprehensive review of the 
Veteran's claims file and his examination and treatment since 
2002, there was no possibility of rendering a medical opinion 
concerning the causality of the Veteran's knee degenerative 
joint disease.  One could speculate about the relationship of 
his weight to the development of the degenerative changes in 
the knees, about the effect of jumping out of helicopters, 
about the possible inherited predisposition to develop 
degenerative changes, or about the effect of normal "wear 
and tear" activities.  Because only speculation could answer 
the question as to whether or not degenerative arthritis 
changes in the knees were related to service, no opinion 
could be offered.

The VA examiner in 2008 did not account for the evidence of 
knee disorder symptoms since service, particularly the 
statement from the VA physician that the current knee 
disabilities were possibly related to the helicopter jumps in 
service, the statement from Dr. C that the Veteran had been 
having knee pain since service, or the statements from the 
Veteran's acquaintances who observed the Veteran having knee 
pain in 1984.  This is evidence of continuous knee 
symptomatology since service and indicates that the first 
indication of a knee problem was not in 2002.  

Another examination should be provided with consideration of 
the statements from the VA physician in September 2007, Dr. 
C's statement, and the statements from the Veteran's 
acquaintances.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine whether the 
Veteran's current bilateral knee 
disabilities are at least as likely as not 
related to his multiple helicopter jumps 
in service.

The examiner should specifically address 
the Veteran's complaints, the September 
2007 statement from VA physician MDP, the 
October 2007 statement from private 
physician, Dr. C, and the September 2006 
letter from the Veteran's acquaintances.

The entire claims file must be reviewed in 
conjunction with all examinations 
(including a copy of the body and action 
paragraphs of this remand, service 
treatment records, and post-service 
treatment records).  A rationale must be 
provided for all opinions given.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


